                      Case 1:20-cv-04947-ER Document 15 Filed 08/21/20 Page 1 of 2




                                            THE CITY OF NEW YORK                                 MORGAN WEBBER-OTTEY
                                                                                                  Assistant Corporation Counsel
JAMES E. JOHNSON                           LAW DEPARTMENT                                                Phone: (212) 356-2470
                                                                                                  Email:mwebber@law.nyc.gov
Corporation Counsel                               100 CHURCH STREET
                                                  NEW YORK, NY 10007



                                                                                       August 20, 2020
         By ECF
         Honorable Edgardo Ramos
         United States District Judge
         Southern District of New York
         40 Foley Square
         New York, New York 10007

                         Re:    Michael Ramsaroop v. The Department of Education of the City of New
                                York et al.
                                20-CV-04947 (ER)

         Dear Judge Ramos:

                         I am an Assistant Corporation Counsel in the office of James E. Johnson,
         Corporation Counsel of the City of New York, attorney for defendant Department of Education
         of the City of New York (“DOE”), in the above-referenced matter. I write to respectfully request
         a 45-day extension of time, from August 25, 2020, to October 9, 2020, to respond to the
         complaint. This is the first request for an extension of time and it is being made with the consent
         of pro se plaintiff.

                         This extension is requested to provide this Office with sufficient time to prepare,
         review, and finalize an appropriate response to the complaint.

                        Furthermore, this Office is in the process of confirming service of the individual
         defendant, Shirley Miller (“Principal Miller”), who is an employee of the City of New York. As
         such, the additional time will allow this Office to determine proper service and representation of
         the individual defendant pursuant to General Municipal Law Section 50-k. Moreover, upon
         certifying or completing service, this Office would be able to interpose a single response on
         behalf of all City Defendants. Without appearing at this time on behalf of the individual
         defendant, this Office also asks that the Court extend the deadline, correspondingly, to October
         9, 2020, for her respective response to the complaint.

                        As such, for the aforementioned reasons, I respectfully seek a 45-day extension of
         time to respond to the complaint.

                         I appreciate the Court’s attention and consideration of this request.

                                                           1
        Case 1:20-cv-04947-ER Document 15 Filed 08/21/20 Page 2 of 2




                                                       Respectfully Submitted,
                                                              /s/
                                                       Morgan Webber-Ottey
                                                       Assistant Corporation Counsel


cc (by ECF): Michael Ramsaroop
             Pro Se Plaintiff

            Ariana Antoinette Donnellan
            Attorney for Defendant the United Federation of Teachers

            Chumi Rachel Diamond
            Attorney for Defendant the United Federation of Teachers



                     X




         August 21, 2020




                                           2
